                   Case 3:17-md-02801-JD Document 398 Filed 12/04/18 Page 1 of 4




 1   DAVID B. ESAU (FL Bar No. 485489)
     (admitted pro hac vice)
 2   desau@carltonfields.com
     KRISTIN A. GORE (FL Bar No. 59090)
 3
     (admitted pro hac vice)
 4   kgore@carltonfields.com
     AMANDA R. JESTEADT (FL Bar No. 73149)
 5   (admitted pro hac vice)
     ajesteadt@carltonfields.com
 6   CARLTON FIELDS JORDEN BURT, PA
     525 Okeechobee Boulevard, Suite 1200
 7
     West Palm Beach, Florida 33401
 8   Telephone: (561) 659-7070
     Facsimile: (561) 659-7368
 9
     Counsel for Plaintiff
10
                                    UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
                                             San Francisco
12

13   IN RE CAPACITORS ANTITRUST                              )   Master File No. 3:17-md-2801-JD
     LITIGATION                                              )   Case No. 3:18-cv-02904-JD
14                                                           )
15   ------------------------------------------------------- )
                                                             )
                                                             )
16   PLEXUS CORP.,                                           )
                                                             )
17                      Plaintiff(s),                        )   STIPULATION AND [PROPOSED]
                                                                                   xxxxxxxxx ORDER
              vs.                                            )   FOR DISMISSAL WITHOUT PREJUDICE
18                                                           )   OF DEFENDANTS, NIPPON CHEMI-CON
                                                             )   CORPORATION; UNITED CHEMI-CON,
19   HITACHI CHEMICAL CO., LTD.;
     HITACHI AIC INC.; HITACHI CHEMICAL ))                       INC.; SHINYEI KAISHA; SHINYEI
20   CO. AMERICA, LTD.; NIPPON CHEMI- )                          TECHNOLOGY CO., LTD.; SHINYEI
     CON CORPORATION; UNITED CHEMI- )                            CAPACITOR CO., LTD.; and SHINYEI
21   CON, INC.; RUBYCON CORPORATION; )
     RUBYCON AMERICA INC.; MATSUO                                CORPORATION OF AMERICA, INC.
                                                             )
22   ELECTRIC CO., LTD.; TAITSU                              )
     CORPORATION; TAITSU AMERICA,
                                                             )
23   INC.; SHINYEI KAISHA; SHINYEI                           )
     TECHNOLOGY CO., LTD.; SHINYEI                           )
24   CAPACITOR CO., LTD.; SHINYEI                            )
     CORPORATION OF AMERICA, INC.;                           )
25   NITSUKO ELECTRONICS
     CORPORATION; NISSEI ELECTRIC CO., ))
26   LTD.,
                        Defendant(s).                        )
27

28
                                                                          Master File No. 3:17-md-02801-JD
                                                                          Case No. 3:18-cv-02904-JD
                      STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
     116374584.1
                   Case 3:17-md-02801-JD Document 398 Filed 12/04/18 Page 2 of 4



 1            Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff, PLEXUS

 2   CORP. (“Plaintiff”) and Defendants, NIPPON CHEMI-CON CORPORATION; UNITED

 3   CHEMI-CON, INC.; SHINYEI KAISHA; SHINYEI TECHNOLOGY CO., LTD.; SHINYEI

 4   CAPACITOR CO., LTD.; and SHINYEI CORPORATION OF AMERICA, INC.

 5   (“Defendants”), by and through their respective undersigned counsel, jointly stipulate for the

 6   dismissal of all claims asserted in this action against Defendants, including the claims in the

 7   Amended Complaint filed in this action on or about June 5, 2018, without prejudice, with each

 8   side to bear its own costs and attorneys’ fees.

 9            Wherefore, the parties respectfully request that this Court issue the [Proposed] Order of

10   Dismissal.

11            IT IS SO STIPULATED.

12   Date: December 4, 2018

13
      By:          /s/ Kristin A. Gore                    By:     /s/Gaspare J. Bono
14                 Kristin A. Gore                                Gaspare J. Bono
                   (admitted pro hac vice)                        Dentons US LLP
15
                   Florida Bar No. 59090                          1900 K Street NW
16                 Carlton Fields Jorden Burt, P.A.               Washington, DC 20006
                   525 Okeechobee Boulevard                       gap.bono@dentons.com
17                 Suite 1200                                     Telephone: (202) 496-7308
                   West Palm Beach, Florida 33401                 Facsimile: (202) 496-7756
18                 kgore@carltonfields.com
                   Telephone: (561) 659-7070              Counsel for Shinyei Kaisha; Shinyei Technology
19
                   Facsimile: (561) 659-7368              Co., Ltd., Shinyei Capacitor Co., Ltd. & Shinyei
20                                                        Corporation of America, Inc.
      Counsel for Plaintiff Plexus Corp.
21
                                                          By:    /s/ Eric Sega
22                                                               Eric Sega
23                                                               Paul, Weiss, Rifkind, Wharton & Garrison
                                                                 LLP
24                                                               2001 K Street, NW
                                                                 Washington, DC 20006-1047
25                                                               esega@paulweiss.com
                                                                 Telephone: (202) 223-7300
26                                                               Facsimile: (202) 223-7420
27
                                                          Counsel for Defendants Nippon Chemi-Con
28                                                        Corporation and United Chemi-Con, Inc.
                                                                    Master File No. 3:17-md-02801-JD
                                                      2             Case No. 3:18-cv-02904-JD
                       STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
     116374584.1
                   Case 3:17-md-02801-JD Document 398 Filed 12/04/18 Page 3 of 4



 1                                         [PROPOSED]
                                           xxxxxxxxxx ORDER

 2            Pursuant to the stipulation and upon good cause, the Court ORDERS the following:

 3            Pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, all claims asserted

 4   in the above-captioned action by Plaintiff, PLEXUS CORP. (“Plaintiff”) against Defendants,

 5   NIPPON CHEMI-CON CORPORATION; UNITED CHEMI-CON, INC.; SHINYEI KAISHA;

 6   SHINYEI TECHNOLOGY CO., LTD.; SHINYEI CAPACITOR CO., LTD.; and SHINYEI

 7   CORPORATION OF AMERICA, INC. (“Defendants”) are DISMISSED WITHOUT

 8   PREJUDICE, including the claims in the Amended Complaint filed in this action on or about

 9   June 5, 2018. Plaintiff and Defendants shall each bear their own costs and attorneys’ fees.

10            IT IS SO ORDERED.
11

12   Dated: ___________________
             May 1, 2019
13

14

15

16                                              __________________________________________
                                                      HONORABLE JAMES DONATO
17                                                  UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
                                                               Master File No. 3:17-md-02801-JD
                                                   3           Case No. 3:18-cv-02904-JD
                      STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
     116374584.1
                   Case 3:17-md-02801-JD Document 398 Filed 12/04/18 Page 4 of 4



 1                                           ATTESTATION

 2            In accordance with Rule 5-1(i)(3) of the Local Rules of Practice in Civil Proceedings
 3
     before the United States District Court for the Northern District of California, I, Kristin A. Gore,
 4
     hereby attest that concurrence in the filing of this document has been obtained from each of the
 5
     other signatories.
 6
     Dated: December 4, 2018
 7

 8                                                 /s/ Kristin A. Gore
                                                      Kristin A. Gore
 9

10                                    CERTIFICATE OF SERVICE
11          I HEREBY CERTIFY that on November 30, 2018, a copy of the foregoing document
     was electronically filed with the Clerk of the Court by using the CM/ECF system, which will
12   send a notice of electronic filing to all counsel of record.
13
                                                   CARLTON FIELDS JORDEN BURT, P.A.
14
                                                   By: /s/ Kristin A. Gore
15                                                         DAVID B. ESAU
                                                           (admitted pro hac vice)
16                                                         Florida Bar No. 485489
17                                                         desau@carltonfields.com
                                                           KRISTIN A. GORE
18                                                         (admitted pro hac vice)
                                                           Florida Bar No. 59090
19                                                         kgore@carltonfields.com
                                                           AMANDA R. JESTEADT
20                                                         (admitted pro hac vice)
21                                                         Florida Bar No. 73149
                                                           ajesteadt@carltonfields.com
22                                                         525 Okeechobee Boulevard, Suite 1200
                                                           West Palm Beach, Florida 33401
23                                                         Telephone: (561) 659-7070
                                                           Facsimile: (561) 659-7368
24
                                                           Counsel for Plaintiff Plexus Corp.
25

26
27

28
                                                               Master File No. 3:17-md-02801-JD
                                                  4            Case No. 3:18-cv-02904-JD
                      STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
     116374584.1
